THE     ATTORNEY          GENERAL
                           OF    TEXAS



                            July 5, 1989




Mr. Bryan M. Perot              OpiniOn   No.   JM-1067
Executive Officer
Polygraph Examiners Board       Re: Whether payment of a poly-
P. 0. BOX 4087                  graph licensing fee may be re-
Austin, Texas 78773-0001        funded when the licensee dies
                                (RQ-1711)

Dear   Mr. Perot:

     You ask whether the Polygraph Examiners     Board has
authority to refund a portion of the annual license fee to
the estate of a licensee who died during the term of his
license. We conclude that the board has no authority    to
make such a refund.

     The Polygraph   Examiners  Board is governed by the
provisions of article 4413(29cc), V.T.C.S.  Section 17 of
article 4413(29cc) provides in part:

             (a) Each polygraph    examiner's   license
          shall be issued for the term of one year and
          shall, unless suspended     or revoked,    be
          renewed annually.

             (b) A person may renew his unexpired
          license by paying to the board before the
          expiration date of the license the required
          renewal fee.

Section 17A provides:

             The board by rule may adopt a system under
          which licenses expire on various dates during
          the year.    For the    year in which     the
          expiration date is changed,     license fees
          payable on the date in effect at the time the
          rule is adopted shall be prorated       on a
          monthly basis so that each licensee shall pay
          only that portion of the license fee which is
          allocable to the number of months      during
          which the license is valid.    On renewal  of
          the license on the new expiration date, the
          total license renewal fee is payable.


                                   p. 5561
Mr. Bryan M. Perot - Page 2     (JM-1067)




     This office has issued several opinions that considered
whether an entity had authority to prorate        an initial
licensing fee when the initial licensing fee would be valid
for less than a year.        Three opinions concluded    that
language requiring   the    annual fee    to accompany    the
;~$Ui.tion  for an initial license indicated that an entity
        authority  to prorate the initial fee.       Attorney
General Opinions JM-399 (1985): M-1107 (1972); M-580 (1970).
In contrast, a 1975 opinion concluded    that a statute that
set an annual fee but did not require the "annual fee" to
accompany an initial application permitted proration of the
initial fee. Attorney    General Opinion B-708 (1975).    The
statute in question in Attorney General Opinion Ii-708~ did,
however, require that a license be issued "upon receipt of
all license fees."    Because of that language, Attorney
General Opinion JM-399    (1985) called into question     the
continuing validity of Attorney General Opinion U-708.

     In any case we think that the prior opinions make clear
that an agency must have either express or clearly     implied
authority   to prorate   license fees.    We find no prior
opinions that directly   address the question of whether    an
agency may refund a portion of an annual license fee to the
estate of a licensee who dies during the term of his
license.   We conclude, however, based on the opinions
discussed above, that an agency must have either express    or
clearly implied authority to refund a portion of an annual
license fee.   Section   17A of article    4413(29cc)   allows
proration   of   initial   license   fees   under   specified
circumstances.  NO other provision of article 4413(29cc)
permits proration.    The provision governing   renewal   fees
simply states that a person may renew his license "by paying
to the board before the expiration date of the license the
required renewal fee."    V.T.C.S. art. 4413(29cc),   5 17(b).
Therefore, because we find no provision that permits, either
expressly or by implication,   a refund in the circumstances
you ask about, we conclude that the Board of        Polygraph
Examiners has no authority to refund a portion of an annual
license fee to the estate of a licensee who dies during the
term of his license.1




   1. We do not consider in this opinion whether the board
has authority to refund the entire renewal fee before the
commencement of the year covered by the renewal fee.



                              p. 5562
Mr. Bryan M. Perot - Page 3      (JM-1067)




                       SUMMARY

             The Board of Polygraph Examiners has no
        authority to refund a portion of an annual
        license fee to the estate of a licensee who
        dies during the term of his license.




                                   JIM     MATTOX
                                   Attorney General of Texas

MARY KELLER
First Assistant Attorney General

MU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                 p. 5563